This is an action brought by the plaintiff to recover a sum of money belonging to plaintiff and deposited by its agent, Summers, to his individual credit, in defendant bank. Summers procured a cashier's check, drawn by the cashier of defendant bank in Summers' favor, and indorsed it to the defendant Fuller. Plaintiff enjoined the payment of the check to Fuller. Upon the pleadings Ward, J., submitted the following issue to the jury: "Was the defendant Fuller a purchaser of the check in good faith, for valuable consideration and without notice of any infirmity in the instrument or defect in the title of Summers? Answer: Yes."
A careful examination of the record in this case has led us to conclude that no formal opinion is necessary. The issue involved purely a question of fact, and that has been decided against the plaintiff under a clear charge, free from error. The contention so earnestly pressed, that the testimony of the defendant Fuller shows that a small part of the consideration for the assignment to him of the cashier's check was an immoral and illegal consideration,     (320) is not supported by the record. The fact that Fuller admitted that he received $150 from Summers for the purpose of making a trip to Georgia and securing witnesses for Summers in his pending divorce suit against his wife does not justify the conclusion, in the absence of other evidence, that Fuller was to secure false and suborned testimony or to do any other act for Summers that was corrupt and against the policy of the law.
The judgment of the Superior Court is
Affirmed.